Citation Nr: 0032823	
Decision Date: 12/15/00    Archive Date: 12/28/00	

DOCKET NO.  94-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Albuquerque, New Mexico.

This case was previously before the Board in May 1997 and 
November 1999, on which occasions the issue of entitlement to 
a compensable evaluation for residuals of a fractured nose 
was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDING OF FACT

The veteran's service-connected residuals of a fractured nose 
are currently productive of only slight symptomatology, with 
a less than 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side.


CONCLUSION OF LAW

A compensable evaluation for the service-connected residuals 
of a fractured nose is not warranted.  38 U.S.C.A. §1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 6502 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records reveals that, in August 
1986, during the veteran's period of active military service, 
he was hospitalized after having "flipped over" on his 
bicycle, falling onto the pavement.  A physical examination 
of the veteran's nose conducted at that time revealed it to 
be "very tender," with evidence of a superficial abrasion.  
Radiographic studies of the veteran's nose were consistent 
with the presence of a fracture.  The clinical assessment was 
concussion with loss of consciousness, admit for observation.  

On in-service ear, nose and throat examination in 
September 1986, it was noted that the veteran had suffered a 
closed head trauma, as well as a nasal fracture, as the 
result of a prior bicycle accident.  On physical examination, 
it was noted that the veteran's nasal dorsum displayed a 
prominent right bowing.  The nares were clear, without 
evidence of hemorrhage, laceration, or hematoma.  No crepitus 
was present, though there were nasal spurs bilaterally in the 
area of the internal nares.  The clinical assessment was 
nasal fracture, status post trauma.

In a Dental Health Questionnaire dated in November 1987, the 
veteran gave a history of "sinus problems."

In mid-September 1988, the veteran was seen with a two-year 
history of nasal congestion, accompanied by "clear rhinitis."  
Reportedly, there was no evidence of paranasal sinus 
tenderness or purulent discharge, though the veteran had used 
a variety of decongestants without relief.  On physical 
examination, the inferior turbinates were slightly 
hypertrophied, though the mucosa were normal.  Further noted 
was the presence of clear mucosal rhinorrhea.  At the time of 
evaluation, there was no tenderness to palpation of the 
veteran's nose.  The clinical assessment was likely allergic 
rhinitis versus vasomotor rhinitis.

A sinus series conducted in mid-November 1988 was reported as 
"technically unsatisfactory," with no definite evidence of 
disease in the visualized portions of the sinuses, though 
mucoperiosteal thickening or air fluid levels in the inferior 
portions of the maxillary sinuses could not be excluded.  
Approximately five days later, the aforementioned sinus 
series was repeated. That repeat examination revealed 
normally developed frontal, ethmoid, sphenoid, and maxillary 
sinuses, which were well aerated and clear.  The clinical 
impression was normal sinus series.  

At the time of a service separation examination in November 
1989, the veteran gave a history of "sinus drainage" and "hay 
fever."  A physical examination of the veteran's nose and 
sinuses conducted at that time was within normal limits, and 
no pertinent diagnoses were noted.

In June 1990, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a "constant post nasal drip."  According to the 
veteran, this "drip" never stopped, but was not associated 
with any pain.  Additionally noted was that the veteran had 
been given various antihistamines and steroids "without any 
help," with the result that the frequency of sinusitis was 
"every day" and its severity "moderate."

On physical examination, there was a "very small minimal 
amount" of post nasal drip present in the veteran's throat.  
The veteran's tongue protruded in the midline, and there was 
no tenderness to pressure over the frontal or maxillary 
sinuses.  The clinical assessment was history of chronic post 
nasal drip from possible sinus disease, daily and appearing 
to be of a moderate severity, though currently the veteran's 
post nasal drip was "extremely mild."  

In a rating decision of August 1990, the RO granted service 
connection for the residuals of a "broken nose," and assigned 
a noncompensable evaluation.

During the course of an RO hearing in July 1991, the veteran 
stated that, on those occasions where he had "a lot of 
discharge," he experienced problems breathing.  (See 
Transcript, p. 3.)

At the time of a prior Board remand in November 1999, it was 
requested that the veteran be scheduled for a VA ear, nose 
and throat examination in order to more accurately determine 
the exact nature and severity of his service-connected 
residuals of a fractured nose.

Pertinent evidence currently on file is to the effect that 
the veteran was, in fact, scheduled for the aforementioned 
ear, nose and throat examination(s) in February and March 
2000, and that he failed to report on either of those 
occasions.

Analysis

The veteran in this case seeks an increased (which is to say, 
compensable) evaluation for the service-connected residuals 
of his fractured nose.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the case at hand, service connection and an initial 
noncompensable evaluation for the residuals of a fractured 
nose were granted by a rating decision of August 1990.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The Board notes that, effective October 7, 1996, the 
schedular criteria for the evaluation of service-connected 
diseases of the nose and throat underwent complete revision.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
increased evaluation for the service-connected residuals of 
nasal fracture be evaluated under the pertinent regulations 
effective both before and after the October 7, 1996 changes 
to the rating schedule.  See Bernard v. Brown, 
4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 (April 10, 
2000).

In the present case, it is clear that, during the veteran's 
period of active military service, he suffered a nasal 
fracture as the result of trauma.  However, in September 
1986, shortly following that trauma, his nares were reported 
as clear, with no evidence of hemorrhage, laceration, or 
hematoma.  As of the time of the veteran's service separation 
examination in November 1989, there was no evidence of any 
obstruction of the veteran's nares, or of problems breathing.  
While at the time of a VA general medical examination in June 
1990, the veteran complained of a rather constant post nasal 
drip, a physical examination conducted at that time revealed 
only a "very small minimal amount" of post nasal drip, with 
no tenderness to pressure over the frontal or maxillary 
sinuses.  In the opinion of the examiner, the veteran's post 
nasal drip was "extremely mild."

The Board observes that, at the time of a November 1999 
remand, a request was made that the veteran be scheduled for 
an additional VA ear, nose and throat examination in order to 
more accurately determine the current severity of his 
service-connected residuals of nasal fracture.  However, a 
review of the record discloses that the veteran failed to 
report for that examination on at least two occasions.  Under 
such circumstances, the Board is compelled to adjudicate the 
veteran's current claim on the basis of the evidence now of 
record.  See 38 C.F.R. § 3.655 (2000).

The Board notes that, pursuant to those laws and regulations 
in effect prior to October 7, 1996, a noncompensable 
evaluation is warranted where there is evidence of traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation, under the same laws and regulations, 
requires evidence of a deflection productive of marked 
interference with breathing space.  38 C.F.R. Part 4, Code 
6502 (effective prior to October 7, 1996).  Under the current 
schedular criteria in effect for the evaluation of service-
connected residuals of nasal fracture, a compensable 
evaluation is warranted only where there is demonstrated a 
50 percent obstruction of the nasal passages on both sides, 
or complete obstruction on one side.  38 C.F.R. Part 4, Code 
6502 (effective October 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences only slight symptomatology associated with his 
service-connected residuals of nasal fracture.  More to the 
point, it is not currently demonstrated that the veteran 
suffers a nasal deflection productive of marked interference 
with his breathing spaces, or 50 percent or more obstruction 
of the nasal passages on one or both sides.  Rather, the 
predominant symptom associated with the veteran's service-
connected nasal fracture appears to be an "extremely mild" 
post nasal drip.  Under such circumstances, an increased 
evaluation for the service-connected residuals of nasal 
fracture is not warranted.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in July 1991.  Such testimony, though 
informative, is regrettably not persuasive when taken in 
conjunction with the entire objective evidence currently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a basis for a grant of the benefit 
sought in light of the evidence as a whole. 


ORDER

A compensable evaluation for the veteran's service-connected 
residuals of a fractured nose is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals






